DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/282,970 of OTICAN et al. for “SYSTEM AND METHOD FOR GRANTING ACCESS TO OR FOR STARTING AN OBJECT” filed on April 05, 2021 has been examined.

Claims 1-7 are pending.

Drawings
Replacement Drawings Figures 1-6 submitted on April 05, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 05, 2021 is being considered by the examiner. 

Claims Rejections - 35 USC § 102/103s
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the Applicant Submitted Prior Art of FUJIWARA et al. (U.S. Publication No. 2018/0261028 A1) hereinafter “Fujiwara”
As to claim 1, Fujiwara discloses a system comprising (vehicle 10 [i.e. object] comprising a locking and an unlocking device 11 and a key unit 12, it noted that this object has an internal clock 1244 which is the internal clock of the key unit 12, described in Paragraph 0035): a portable electronic device (mobile terminal 20, shown in Figure 1), an object (vehicle 10, shown in Figure 1) and a backend device (server 40, shown in Figure 1), wherein the portable electronic device is configured to send a virtual key (i.e. authentication key) to the object (described in Paragraphs 0077, 0079 and 0097), wherein the virtual key is valid for a predefined period of time and includes information about the predefined period of time; wherein the object is configured to receive the virtual key from the portable electronic device, and compare the information about the predefined period of time with an internal clock, wherein the object may be opened described in Paragraphs 0063, 0177 and 0180, [i.e. the determination unit 1247 of the key unit (part of the object) performs the claimed comparison]); wherein the object is configured to, before comparing the information about the predefined period of time with an internal clock, send a second request message to the portable electronic device (shown in Figure 7 and described in Paragraphs 0169, 0171 and 00175-0177, [i.e. the clock of the key unit is synchronized with the accurate time information from the server 40 before checking whether the present time falls within the reservation time slot. This implies that the time acquisition request is sent before the comparison]); wherein the portable electronic device (mobile terminal 20) is configured to send a first request message to the backend device upon receipt of the second request message from the object (shown in Figure 7 and described in Paragraphs 0058-0059, 0062, 0098 and 0169-0171, [i.e. the mobile device 20 relays the received time acquisition request to the center server]); wherein the backend device (server 40) is configured to read an internal device clock (RTC 42) and send a first response message to the portable electronic device upon receipt of the first request message (shown in Figure 8 and described in Paragraphs 0184-0191, in particular Paragraphs 0189 and 0191), wherein the first response message comprises information about present internal device time (described in Paragraph 0191); and wherein the portable electronic device is further configured, upon receipt of the first response message, send a second response message to an object (vehicle [i.e. object] comprising a locking and an unlocking device 11 and a key unit 12), wherein the second response message comprises information about the present internal device time mobile device relays the transmitted encrypted time information to the key unit, described in Paragraph 0191; described in Paragraphs 0058, 0062, 0098 and 0175, [i.e. the claimed object then updates its internal clock 1244 with the received time of the RTC 42]).
Note: independent claim 1, recite “update an internal clock-of the portable electronic device with the present internal device time,” and “send a second response message to an object, wherein the second response message comprises information about the present internal device time.” and since limitations are claimed in the alternative the rejection of claim 1 only requires only one of the limitations to be thought by the cited prior art/s. 
As to claim 2, Fujiwara’s disclosure as set forth above in claim 1, further Fujiwara discloses wherein a triggering event further comprises a user input received via a user interface of the portable electronic device (described in Paragraph 0169).
As to claim 6, Fujiwara’s disclosure as set forth above in claim 1, further Fujiwara discloses wherein the object is a vehicle (vehicle 10, shown in Figure 1 and described in Paragraph 0035).
As to claim 7, the claim recites a method that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 7. Accordingly, claim 7 is rejected by the prior art of Fujiwara under the same rationale as set forth above with respect to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of FUJIWARA et al. (U.S. Publication No. 2018/0261028 A1) hereinafter “Fujiwara” in view of the Applicant Submitted Prior Art of MASUDA (U.S. Publication No. 2001/0046872 A1) hereinafter “Masuda”.
As to claim 1, Fujiwara discloses a system comprising (vehicle 10 [i.e. object] comprising a locking and an unlocking device 11 and a key unit 12, it noted that this object has an internal clock 1244 which is the internal clock of the key unit 12, described in Paragraph 0035): a portable electronic device (mobile terminal 20, shown in Figure 1), an object (vehicle 10, shown in Figure 1) and a backend device (server 40, shown in Figure 1), wherein the portable electronic device is configured to send a virtual key (i.e. authentication key) to the object (described in Paragraphs 0077, 0079 and 0097), wherein the virtual key is valid for a predefined period of time and includes information about the predefined period of time; wherein the object is configured to receive the virtual key from the portable electronic device, and compare the information about the predefined period of time with an internal clock, wherein the object may be opened or started when the virtual key is determined to be valid at a time of receipt of the virtual key (described in Paragraphs 0063, 0177 and 0180, [i.e. the determination unit 1247 of the key unit (part of the object) performs the claimed comparison]); wherein the object is configured to, before comparing the information about the predefined period of time with an internal clock, send a second request message to the portable electronic device (shown in Figure 7 and described in Paragraphs 0169, 0171 and 00175-0177, [i.e. the clock of the key unit is synchronized with the accurate time information from the server 40 before checking whether the present time falls within the reservation time slot. This implies that the time acquisition request is sent before the comparison]); wherein the portable electronic device (mobile terminal 20) is configured to send a first request message to the backend device upon receipt of the second request message from the object (shown in Figure 7 and described in Paragraphs 0058-0059, 0062, 0098 and 0169-0171, [i.e. the mobile device 20 relays the received time acquisition request to the center server]); wherein the backend device (server 40) is configured to read an internal device clock (RTC 42) and send a first response message to the portable electronic device upon receipt of the first request message (shown in Figure 8 and described in Paragraphs 0184-0191, in particular Paragraphs 0189 and 0191), wherein the first response message comprises information about present internal device time (described in Paragraph 0191); and wherein the portable electronic device is further configured, upon receipt of the first response message, send a second response message to an object (vehicle [i.e. object] comprising a locking and an unlocking device 11 and a key unit 12), wherein the second response message comprises information about the present internal device time (mobile device relays the transmitted encrypted time information to the key unit, described in Paragraph 0191; described in Paragraphs 0058, 0062, 0098 and 0175, [i.e. the claimed object then updates its internal clock 1244 with the received time of the RTC 42]).
Fujiwara does not expressly disclose update an internal clock of the portable electronic device with the present internal device time.
Masuda discloses a system comprising: update an internal clock of a portable electronic device with a present internal device time (described in Abstract).
Thus, given the system of Fujiwara and having the teaching of Masuda, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the system comparing update an internal clock of a portable electronic device disclosed by Masuda into the system of Fujiwara, in order to have a system comprising: a portable electronic device, an object and a backend device, wherein the portable electronic device is configured to send a virtual key to the object, wherein the virtual key is valid for a predefined period of time and includes information about the predefined period of time; wherein the object is configured to receive the virtual key from the portable electronic device, and compare the information 
As to claim 2, the combination of Fujiwara and Masuda as set forth above in claim 1, further Fujiwara discloses wherein a triggering event further comprises a user input received via a user interface of the portable electronic device (described in Paragraph 0169).
As to claim 6, the combination of Fujiwara and Masuda as set forth above in claim 1, further Fujiwara discloses wherein the object is a vehicle (vehicle 10, shown in Figure 1 and described in Paragraph 0035).
As to claim 7, the claim recites a method that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 7. Accordingly, claim 7 is rejected by the combination of the prior arts of Fujiwara and Masuda under the same rationale as set forth above with respect to claim 1.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of FUJIWARA et al. (U.S. Publication No. 2018/0261028 A1) hereinafter “Fujiwara” in view of the Applicant Submitted Prior Art of MASUDA (U.S. Publication No. 2001/0046872 A1) hereinafter “Masuda” and further in view of the Applicant Submitted Prior Art of JAZRA et al. (U.S. Publication No. 2018/0261028 A1) hereinafter “Jazra”.
As to claim 3, the combination of Fujiwara and Masuda as set forth above in claim 1, but the combination does not expressly disclose wherein the backend device is further configured to, upon receipt of the first request message, perform an update of its internal device clock.
Jazra discloses a system comprising: mobile computing device 102 may connect to and receive time data from a server on or via the WAN 112 such as Simple Network Time Protocol (SNTP) server (described in Paragraph 0019).
Thus, given the system of Fujiwara as modified by Masuda and having the teaching of Jazra, it would have been obvious to one of ordinary skill in the art at the Jazra into the combination of Fujiwara and Masuda, in order to have wherein the backend device is further configured to, upon receipt of the first request message, perform an update of its internal device clock, for the obvious motivational reasons of incorporating conventional means of updating an internal clock to maintain the internal clock of the mobile device up-to-date. 
As to claim 4, the combination of Fujiwara and Masuda as set forth above in claim 1, but the combination does not expressly disclose wherein updating the internal device clock of the backend device comprises sending a third request message to a network time protocol server and receiving a second response message from the network time protocol server, the second response message comprising information about present time.
Jazra discloses a system comprising: mobile computing device 102 may connect to and receive time data from a server on or via the WAN 112 such as Simple Network Time Protocol (SNTP) server (described in Paragraph 0019).
Thus, given the system of Fujiwara as modified by Masuda and having the teaching of Jazra, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the system comparing update an internal clock disclosed by Jazra into the combination of Fujiwara and Masuda, in order to have wherein updating the internal device clock of the backend device comprises sending a third request message to a network time protocol server and receiving a second response message from the network time protocol server, the second response message comprising information about present time, for the obvious 
As to claim 5, , the combination of Fujiwara and Masuda as set forth above in claim 1, but the combination does not expressly disclose wherein the first response message comprises information about a time zone, the portable electronic device is configured to compare the time zone information of the first response message with a time zone setting of the portable electronic device, and automatically update or require a user to manually update the time zone settings of the portable electronic device, if a difference between the time zone information of the first response message and the time zone settings of the portable electronic device is greater than a predefined threshold value.
Jazra discloses a system comprising: mobile computing device 102 may be arranged to attach to the mobile network 110 and acquire the time data broadcast by the mobile network 110. The time data broadcast by the mobile network 110 may comprise time-of-day (TOD) data and date data. For example, the mobile network 110 may broadcast UTC data representing the time of day, the day of the week, and the date. The time data broadcast by the mobile network 110 also may comprise time zone data and/or DST data (described in Paragraphs 0017 and 0042-0046).
Thus, given the system of Fujiwara as modified by Masuda and having the teaching of Jazra, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the system comparing information about a time zone disclosed by Jazra into the combination of Fujiwara and Masuda, in order to have wherein the first response message comprises information . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No. 10,529,162 B2 of Fujiwara et al, discloses a locking and unlocking system comprising: a server configured to store information on a reservation for a vehicle or facility; a mobile terminal configured to communicate with the server; and a key unit configured to unlock or lock a door of the vehicle or facility, the key unit being disposed in the vehicle or facility, wherein the server includes a server transmission unit configured to transmit cancel information indicating whether the reservation for the vehicle or facility has been cancelled to the key unit, the cancel information being a cancel flag included in encrypted time information, wherein the 

Jazra et al, discloses a mobile computing device comprising: a time clock to display local time information derived from stored time data on a display of the mobile computing device, the mobile computing device providing options for a user to enable and disable acquisition of time data from each of multiple sources, the multiple sources including a mobile network and a global positioning system (GPS) satellite, the mobile computing device to prioritize the multiple sources by overwriting stored time data from the mobile network with time data from the GPS satellite when the multiple sources are simultaneously available to the mobile computing device.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SISAY YACOB/						November 05, 2021           Primary Examiner, Art Unit 2685